Citation Nr: 1210626	
Decision Date: 03/22/12    Archive Date: 03/30/12

DOCKET NO.  10-43 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a right knee disability, to include entitlement to compensation pursuant to 38 U.S.C.A. § 1151.

2.  Entitlement to service connection for a right knee disability, to include entitlement to compensation pursuant to 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Brooks S. McDaniel, Agent


WITNESSES AT HEARING ON APPEAL

Appellant and Linda Harrison


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1956 to August 1958.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

After reviewing the contentions and evidence of record, the Board finds that the issues on appeal are more accurately stated as listed on the title page of this decision.  Indeed, during the pendency of this appeal, the Veteran also asserted that his right knee disability is as a result of VA treatment.  In Robinson v. Mansfield, 21 Vet. App. 545 (2007) the United States Court of Appeals for Veterans Claims (Court) cited Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006), which held that "although there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit for the same disability, they constitute the same claim."  Therefore, the Board will address the issue of service connection for a right knee disability on both a direct basis and under 38 U.S.C.A. § 1151.

In February 2012, the Veteran testified in a Videoconference hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file.

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the Veteran's file on the "Virtual VA" system to ensure a complete assessment of the evidence.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a right knee disability, to include entitlement to compensation pursuant to 38 U.S.C.A. § 1151 is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A July 2008 Board decision denied service connection for a right knee disability.

2.  The evidence pertaining to the Veteran's right knee disability received since the July 2008 Board decision was not previously submitted, relates to an unestablished fact that is necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The July 2008 Board decision that denied service connection for a right knee disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  The evidence received since the July 2008 Board decision is new and material, and the claim for service connection for a right knee disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In July 2008, the Board denied service connection for a right knee disability.  The decision is final.  38 U.S.C.A. § 7104 (West 2002).

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Hence, before reaching the issue of whether service connection is warranted, the Board must first determine whether the claim may be reopened.  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).

New and material evidence means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant, and which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

The Court has clarified that, with respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim as in this case dealing with a claim for service connection.  Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the specified bases for the final disallowance that must be considered in determining whether the newly submitted evidence is probative.  Id.  Such evidence must tend to prove the merits of the claim as to each essential element that was a specified basis for that last final disallowance of the claim.  Id.  The evidence to be considered in making this new and material determination is that added to the record since the last final denial on any basis.  Id.

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.

Importantly, for the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board must assess the new and material evidence in the context of the other evidence of record and make new factual determinations.  See Masors v. Derwinski, 2 Vet. App. 181, 185 (1992) (quoting Godwin v. Derwinski, 1 Vet. App. 419, 425 (1991), and Jones v. Derwinski, 1 Vet. App. 210, 215 (1991)).  A finding of "new and material" evidence does not mean that the case will be allowed, just that the case will be reopened and new evidence considered in the context of all other evidence for a new determination of the issues.  Smith v. Derwinski, 1 Vet. App. 178, 179-80 (1991).

Notwithstanding the RO's decision to reopen the claim for service connection for a right knee disability, the Board has jurisdictional responsibility to determine whether it is proper to reopen the claim.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  Accordingly, the Board must initially determine on its own whether there is new and material evidence to reopen this claim.  Only if the Board determines that new and material evidence sufficient to reopen the claims has been received, will the Board proceed to address the merits.  Otherwise, the analysis ends with a decision to not reopen the claim.

From the face of the July 2008 Board denial, it appears that the Veteran was denied service connection for a right knee disability because it was not incurred in or aggravated by active service.  Based on this denial, in order to reopen his claim for service connection for a right knee disability, the record must show the receipt, since the July 2008 final disallowance, of non-redundant and non-cumulative evidence establishing that the claimed disability is related to active service.

Since the July 2008 final disallowance, the Veteran provided his Complaint filed pursuant to the Federal Tort Claims Act with the subsequent Answer from the United States.  The Veteran also testified before the undersigned in a February 2012 hearing.  

Parenthetically, the Board notes that the Veteran may file a claim under the Federal Tort Claims Act (FTCA), based upon the same events that gave rise to the 38 U.S.C.A. § 1151 theory of entitlement.  Indeed, the Veteran testified that he filed a tort claim against VA for VA's treatment of his right knee disability, which resulted in a settlement.  Hearing transcript at 7.  The Complaint and Answer, received November 2009, were submitted for the record.  No other documents pertaining to the Veteran's tort claim against VA is of record.

Importantly, in the Facts section of the Veteran's Complaint, paragraph 8 indicated that "[d]uring the course of [the Veteran's] Army service, [the Veteran] injured his right knee."  In response, the United State's Answer to paragraph 8 read, "[t]he allegation in paragraph 8 of the Complaint is admitted."

This evidence submitted after the final disallowance in July 2008 relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.  Indeed, the evidence, specifically the Veteran's testimony coupled with the Complaint and Answer pertaining to the Veteran's claim under the Federal Tort Claims Act, contributed to a more complete picture of the circumstances surrounding the origin of his condition.

In summary, new and material evidence has been submitted to reopen the Veteran's claim for entitlement to service connection for a right knee disability, to include entitlement to compensation pursuant to 38 U.S.C.A. § 1151and his claim is reopened.  The appeal is allowed to this extent only.

Having found that the claim should be reopened, the Board will address the merits of the Veteran's claim for service connection for a right knee disability, to include entitlement to compensation pursuant to 38 U.S.C.A. § 1151 in the REMAND portion of the decision below.




Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

In this case, the Board is granting in full the benefit sought on appeal with respect to the Veteran's application to reopen a claim for a right knee disability.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.


ORDER


New and material evidence has been received to reopen the claim of entitlement to service connection for a right knee disability, to include entitlement to compensation pursuant to 38 U.S.C.A. § 1151; to this extent only, the appeal is granted.

REMAND

At the outset, the Board acknowledges the RO's development in this case.  Nonetheless, a review of the claims file indicates that additional action is needed.  Although the Board sincerely regrets the further delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, including arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

Here, the Veteran has repeatedly testified that in 1956, while on active duty, he injured his right knee during a parachute jump at Fort Bragg, North Carolina.  In this regard, the Board notes that the Veteran can attest to factual matters of which he had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

In February 1975, the Veteran underwent a VA examination of his right knee.  Critically, there was no medical opinion provided as to the etiology of his right knee disability.

The Veteran was afforded another VA examination of his right knee in September 2006.  At that time, the examiner noted the Veteran's report that he hurt his right knee in a parachute jump at Fort Bragg in 1956.  He was diagnosed with degenerative joint disease of the right knee, which was indicated on X-rays.

The September 2006 examiner noted that the Veteran had no disabilities related to his service-connected petit mal seizures due to falls.  After a review of the Veteran's service treatment records, the examiner noted a separation report of medical examination from July 1958 which made no mention of a right knee problem.  Based on the lack of treatment for a right knee condition in service, the examiner opined that "[t]he veteran's right knee arthritis is not service-connected."

Importantly, however, an examination is inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the service treatment records to provide a negative opinion.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Here, the September 2006 VA examiner clearly noted the Veteran's report of in-service injury to his right knee yet he did not address its relationship, if any, to the Veteran's current right knee disability.  The examiner simply provided an unfavorable opinion merely based on the lack of evidence of right knee problems in the Veteran's service treatment records.

Once VA provides an examination, as it did in this case, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  This was not accomplished in the September 2006 VA examination.

Therefore, because the September 2006 VA examiner did not provide an adequate rationale in support of his conclusion and as the claim has been reopened and additional evidence has been submitted in support of the Veteran's claim since the September 2006 VA examination, the Board finds that a remand is necessary in order to obtain an adequate medical opinion to determine the relationship, if any, between the Veteran's report of in-service injury and his current right knee disability.

As an additional theory to entitlement for compensation for his right knee disability, the Veteran is seeking entitlement to compensation under 38 U.S.C.A. § 1151 due to VA treatment.  The Veteran alleges that as a result of VA's negligence, he suffered various injuries to his right knee during a right knee replacement operation in July 2008 at the Salem VA Medical Center (VAMC).

Under 38 U.S.C.A. § 1151 (West 2002 & Supp. 2011), as amended in 1996, disability compensation shall be awarded for a "qualifying additional disability" in the same manner as if the additional disability were service connected.  The additional disability qualifies for compensation if the disability is not the result of the veteran's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination provided under the laws administered by VA.  In order to constitute a qualifying additional disability, the proximate cause of the additional disability must have been (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the facility furnishing the care, treatment, or examination, or (2) an event not reasonably foreseeable.  These provisions of law apply to claims received by VA on or after October 1, 1997.  38 C.F.R. § 3.361(a) (2011).

To determine whether an additional disability was caused by medical treatment, VA compares the veteran's condition immediately before the beginning of such treatment to his condition thereafter.  To establish causation, the evidence must show that the treatment resulted in the veteran's additional disability.  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability or died does not establish cause.  Disability that is due to the continuance or natural progress of the disease is not due to VA treatment unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(b), (c).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment proximately caused a veteran's additional disability, it must be shown that the medical treatment caused the additional disability, and that VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or that VA furnished the medical treatment without the veteran's informed consent.  Whether the proximate cause of a veteran's additional disability or death was an event not reasonable foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  38 C.F.R. § 3.361(d).

The Board notes that VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d)(1), (2).  Given the Veteran's allegations of additional disability to his right knee due to VA treatment, a medical opinion should be obtained regarding whether improper care on the part of VA caused additional disability to his right knee.

Additionally, as mentioned above, the Veteran also filed a tort claim against VA under the Federal Tort Claims Act which has since been settled.  As the records related to this case may contain evidence relevant to the issue of VA's alleged negligence, on remand, the RO should attempt to obtain those records and associate them with the Veteran's claim file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. The RO should make all reasonable attempts to obtain the all records from the Veteran's tort claim against VA under the Federal Tort Claims Act.  If these records cannot be obtained, a formal finding of unavailability should be associated with the claims file.  The Veteran himself is asked to obtain these records in order to expedite his claim. 

2. Schedule the Veteran for an appropriate VA examination of his right knee with a physician knowledgeable in orthopedics.  The claims file and a copy of this Remand must be provided to the examiner.  In conjunction with the examination, the examiner must review the claims file and annotate the report as to whether he or she reviewed the claims file.

The nature and extent of any disability found should be evaluated.  If no disability of the right knee is found, the examiner should so state.

The examiner is asked to render medical opinions as to the following: 

a) whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's right knee disability (if any) was caused or aggravated by the Veteran's military service from June 1956 to August 1958.

b) whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's right knee injuries was caused by a right knee replacement operation in July 2008 at the Salem VA Medical Center (VAMC) permanently aggravated a pre-existing disability of the right knee, and if so, is this additional disability the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the facility furnishing the care, treatment, or examination or an event not reasonably foreseeable.

In rendering the opinion requested in a), the examiner should consider the Veteran's statements regarding the incurrence of the claimed disability, specifically, his report of injury to his right knee in service during a parachute jump.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the service treatment records to provide a negative opinion).

With respect to the opinion requested in b), the examiner must be advised that, by regulation, whether the cause of the Veteran's additional disability resulting from surgery was an event not reasonably foreseeable is to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseen or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A complete rationale is required for all opinions rendered.  The opinion should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.  In this regard, if the examiner concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the examiner should state whether the inability to provide an opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the disorder.

3. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


